Amico v 56 Leonard LLC (2017 NY Slip Op 05032)





Amico v 56 Leonard LLC


2017 NY Slip Op 05032


Decided on June 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 20, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4336 155565/14 595297/14

[*1]Benedict D' Amico, Plaintiff-Appellant,
v56 Leonard LLC, et al., Defendant-Respondents.
56 Leonard LLC, et al., Third-Party Plaintiffs-Respondents,
vLivingston Electrical Associates, Inc., Third-Party Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Geoffrey D. Wright, J.), entered on December 9, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 1, 2017,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 20, 2017
CLERK